Citation Nr: 1229511	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee retropatellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was most recently before the Board in May 2011, it was remanded for further development.  While the case was in remand status, the Veteran's appeal for service connection for left knee disability was resolved by a May 2012 rating decision granting service connection for left knee retropatellofemoral pain syndrome.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by limitation of flexion; flexion has not been limited to less than 45 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee retropatellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5257-5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in December 2005 and June 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the record reflects that service treatment and post service private treatment records have been obtained and the Veteran was afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination of the disability.  

Moreover, the Appeals Management Center also substantially complied with the Board's remand by scheduling the Veteran for a VA examination in May 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently rated at 10 percent under Diagnostic Codes 5014-5260, for retropatellofemoral pain syndrome of the right knee.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5014, osteomalacia is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By a rating decision dated in February 2006, the RO granted service connection for right knee retropatellofemoral pain syndrome (claimed as bilateral knee instability, degenerative changes), and assigned a noncompensable rating, effective in November 2005.  The Veteran appealed, asserting that his right knee disability warrants a higher rating.  During the pendency of the appeal, the originating agency granted an increased 10 percent rating, effective in November 2005, for retropatellofemoral pain syndrome, in an August 2006 rating decision.  This did not satisfy the Veteran's appeal.

The Veteran was afforded a VA examination of the knees in January 2006.  The Veteran reported occasional pain with no real stiffness, swelling, heat, redness, instability, or locking.  The pain was aggravated with bending or any type of kneeling activities.  The Veteran reported flare-ups that could last from a week to a month, but also reported having a week to a month of no discomfort in the knee.  He reported the knee occasionally bothered him at work, and while it did not limit him in his daily activities, it did slow down his ability to participate in certain recreational activities.  

Physical examination revealed range of motion from full extension to 130 degrees of flexion.  There was no further loss of motion on repetitive motion.  The knee was ligamentously stable, but there was a small amount of patellofemoral crepitus.  The examiner provided a diagnosis of retropatellofemoral pain syndrome.

A March 2006 private treatment record reveals complaints of bilateral knee pain, particularly when the knees stayed flexed.  The Veteran denied any swelling or injury of the knees.  Physical examination of the right knee showed full range of motion with significant crepitance in the patellofemoral compartment.  There was no patellofemoral laxity, subluxation, or lateral tilt.  There was also no joint line tenderness, ligamentous looseness or laxity, joint effusion, increased warmth, or edema.  The physician provided an impression of patellofemoral arthritis of the knees and recommended the Veteran continue to use oral anti-inflammatories for pain.

A June 2008 VA treatment record reflects continued complaints of bilateral knee pain for which the veteran took piroxicam daily.  The Veteran reported that he was doing recommended knee exercises.  The physician recommended that the Veteran continue to prevent joint trauma, and avoid squatting, kneeling, and crawling.  

X-rays in November 2008 revealed minimal lateral compartment narrowing, mild spurring at the superior edge of the patellar articular surface, and an enthesophyte at the inferior edge of the right patella.

The record of a November 2008 physical therapy evaluation indicates that the Veteran's knee pain was exacerbated by walking up/down stairs, kneeling, and sitting or standing for prolonged periods of time.  The Veteran reported experiencing buckling about seven to eight months prior to the evaluation, but denied swelling.  He also denied the use of bracing or other assistive devices.  Gait was normal with good stride length and gait mechanics.  There was slight genu valgus on the right side as compared to the left.  Active range of motion was within the normal limits.  Apley's test was positive but McMurrays test was negative.  There was no evidence of medial, lateral, or posterior instability; however, there was some anterior laxity in the right knee as compared to the left knee.  There was tenderness to palpation on the medial joint line, but no evidence of swelling or erythema.  A diagnosis of mild degenerative joint disease of the right knee was provided.  The physical therapist noted that the Veteran might benefit from improved flexibility and generalized quadriceps and hamstring strengthening for joint stability.

A December 2008 physical therapy follow-up record shows that the Veteran reported that he felt his knees were stronger and that he was walking two times a week for about one to two miles.  He still had some achy pain in the knees.  The therapist indicated that the Veteran was performing therapy exercises with fair compliance, and that there were improved strength and muscular endurance.

A separate December 2008 VA treatment record indicates that the Veteran complained of occasional swelling in the knees.

A January 2009 physical therapy note reflects reports of improved strength and slight decrease in pain functionally.  A subsequent record shows the Veteran complained that his knees were more sore than usual with pain medially across the joint line.  The physical therapist noted chronic knee pain for the past three to four years with pain worse over the last five to six months.

The Veteran was afforded a VA examination in July 2010 at which time he complained of knee pain, aggravated by prolonged sitting and walking.  He also reported locking, instability, and swelling in the right knee.  Physical therapy had provided some mild, temporary relief.  The Veteran stated that he had a part-time job as a jail inspector that was affected by his difficulty walking, in that he occasionally had to sit down and have information brought to him.  He also complained of difficulties doing yard work.  He reported flare-ups of variable duration occurred once a month and occasionally requiring him to stay off his feet completely.  He did not use any assistive devices.

Range of motion testing revealed flexion to 70 degrees without pain and to 100 degrees with pain.  There was full extension and ranges of motion were not additionally limited due to pain or fatigue following repetitive testing.  There was no ligamentous laxity in any direction but there were patellar compressive tenderness, mild crepitus, and medial joint line tenderness.  McMurray's was negative and there was no evidence of erythema, warmth to touch, bony deformity, effusion, or swelling.  A diagnosis of osteomalacia patellar of the right knee was provided.

The Veteran was afforded a final VA examination in May 2011 at which time he reported progressively worsening pain in the knee.  The Veteran endorsed symptoms of giving way, instability, pain, stiffness, decreased speed of joint motion, locking episodes once a month, and tenderness.  The Veteran also reported experiencing right knee flare-ups about every other week that were moderate and precipitated by prolonged sitting, climbing or descending stairs, or walking.  The flare-ups occurred about every other week and lasted for hours.  During flare-ups his knees felt unstable and he avoided work around the house, but did continue to work during such flare-ups.  The Veteran also reported intermittently using a brace.

Physical examination indicated that the Veteran had an antalgic gait with no other evidence of abnormal weight bearing.  There was objective evidence of crepitus, tenderness, grinding, or abnormal tracking with subpatellar tenderness.  There was no evidence of meniscus abnormality, clicking, snaps, bumps consistent with Osgood-Schlatter's disease, instability, or masses behind the knee.  Range of motion testing revealed flexion to 125 degrees and full extension.  There was objective evidence of pain on motion, but no additional limitation following repetitive motion.  There was no ankylosis.  The examiner reviewed July 2010 X-rays showing stable knees as well as minimal lateral compartment narrowing, mild spurring at the superior edge of the patellar articular surface, and an enthesophyte at the inferior edge of the right patella.  

The examiner diagnosed right knee chondromalacia patella and osteoarthritis.  The examiner stated the Veteran's bilateral knee condition had significant effects on his occupation; severe effects on sports; moderate effect on exercise; and mild effect on chores, shopping, recreation, travelling, and driving.  The Veteran reported that he tolerated his job which required lots of walking for three days in a row.  He has the ability to stop and take breaks as needed, and generally has increased pain while working.  He reported he currently worked part time because that was the only work available to him at the time.

A June 2011 VA treatment record notes continued moderate knee pain and swelling for which he took meloxin.  Pain was constant but worse with ascending or descending stairs.  The Veteran also reported a sensation of giving way.

IV.  Analysis

In this case, the objective evidence does not demonstrate range of motion results warranting more than a single 10 percent rating.  Throughout the rating period on appeal, the Veteran had full extension; flexion was limited to 70 degrees without pain at worst; and flexion ranged from 100 to 130 degrees with pain.  There was no evidence of additional loss of motion following repetitive motion with no additional limitation by incoordination, weakness, or lack of endurance.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion and a compensable rating is not warranted for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Moreover, in reaching this conclusion, the Board has considered all pertinent disability factors.  The Board recognizes that the Veteran has increased functional impairment during flare ups.  In this regard, the Veteran consistently complained of right knee pain and reported flare-ups of pain precipitated by activities such as prolonged sitting or climbing/descending stairs.  The May 2011 examiner indicated that the Veteran reported moderate flare-ups resulting in increased pain and his knee feeling unstable.  However, he did not report symptoms of additional loss of motion during his flare-ups.  Likewise, the May 2011 VA examiner found no evidence of additional loss of motion on repetitive motion testing.  In sum, there is no evidence indicating that flexion of his knee has ever been limited to less than 45 degrees or that extension of his knee has ever been less than full.  

Additionally, despite the Veteran's subjective complaints of instability, there is no objective evidence of instability of the knee.  McMurrys testing was consistently negative throughout the appeal period.  Moreover, the January 2006 examiner specifically stated the knee was ligamentously stable.  A March 2006 private treatment record as well as the July 2010 and May 2011 VA examinations showed no evidence of ligamentous looseness or laxity.  While the November 2008 physical therapy record notes some anterior laxity of the right knee as compared to the left, McMurray's testing was negative and there was no evidence of medial, lateral, or posterior instability at that time.  Therefore, the Board finds that a separate compensable under Diagnostic Code 5257 is not warranted.  

The Veteran has also complained of locking and swelling.  The medical evidence documents no objective evidence of locking or swelling.  In addition, as recently as the May 2011 VA examination, the Veteran reported that the locking episodes only occurred once a month.  Thus, neither the lay nor the medical evidence shows frequent episodes of locking with effusion into the joint, as required for a rating in excess of 10 percent under Diagnostic Code 5258.

The Board has also considered whether an increased rating for the right knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  As there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also considered whether this case should be referred for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extra-schedular evaluation is required.  

The Board also notes that a claim for a total rating for compensation based upon individual unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected right knee disability.  Moreover, there is no evidence indicating that he is unemployable due to his right knee disability.  In fact, the evidence shows that the Veteran was able to maintain substantially gainful employment and that he is now working part time because that is the only work available to him.  The Veteran did not allege that his knee presents him from working full time.  Therefore, the Veteran's increased rating claim does not include a claim for a TDIU.


ORDER

An initial rating in excess of 10 percent for retropatellofemoral pain syndrome of the right knee is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


